Citation Nr: 1145343	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  08-04 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for headaches to include as due to chemical sensitivity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1979 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which granted service connection for lumbar strain and assigned a 0 percent (noncompensable) rating effective April 1, 2006.  The RO also denied service connection for tinnitus and chemical sensitivity.

In his December 2007 substantive appeal, the Veteran indicated that he sought a 10 percent rating for his service-connected lumbar strain.  After the Veteran perfected his appeal, the RO promulgated another rating decision in February 2008 which granted a 10 percent rating for lumbar strain effective April 1, 2006.  This represents a full grant of the benefit sought on appeal.  Therefore, that issue is no longer before the Board, as a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to that issue.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).

The issue of entitlement to service connection for headaches to include as due to chemical sensitivity is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the satisfactory lay and medical evidence of record demonstrates that tinnitus is related to acoustic trauma during his active service.



CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, the criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
In this case, the Board is granting in full the benefit being decided on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


B.  Service Connection

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran underwent an enlistment examination in November 1978.  No relevant abnormalities were noted.  Additional examinations in February 1982, October 1982, October 1983, and May 1985 also yielded normal findings.  In June 1986, the Veteran reported tinnitus following exposure to loud noise.  However, subsequent examinations continued to reveal normal findings, and there are no additional documented complaints of tinnitus in the Veteran's records.  Notably, the Veteran underwent hearing conservation examinations in March 1994 and June 2001 during which he specifically denied having any tinnitus or other ear-related symptoms.  Additional entries in the Veteran's service treatment records document his exposure to loud noise through his duties in the machine shop.

The Veteran was afforded a VA examination in March 2007.  The claims file was reviewed by the examiner, who noted the Veteran's complaints of tinnitus in June 1986.  The Veteran reported a history of noise exposure to aircraft engines and power tools during service.  He used ear plugs and protectors during that time.  He currently reported bilateral ringing in the ears on a daily basis.  He stated that he had experienced this for the past 20 years.  The examiner diagnosed tinnitus but stated that because it was documented only in 1996, and denied in 1994, it was less likely than not that tinnitus was caused by or the result of military service.

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's current tinnitus was incurred during his active service.  As noted above, the Veteran's service information supports his reports of exposure to excessive noise during his active service.  The March 2007 VA examination confirms that the Veteran has a current tinnitus disability.  Due to the subjective nature of tinnitus, the Veteran, as a layperson, is competent to testify as to his symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Accordingly, the Board finds that the Veteran's statements that tinnitus symptoms existed since active service are competent and credible evidence of a continuity of symptoms of tinnitus since his active service.  Id.; see Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  In particular, the Board notes that the Veteran filed his claim for service connection for tinnitus within a period of 7 months following his separation from active service, thereby providing statements of tinnitus symptoms generally contemporaneous to his release from active service and thereafter.  Thus, the negative nexus opinion furnished by the VA examiner and the positive nexus to service established by credible lay statements of a continuity of symptoms since active service put the evidence in relative equipoise as to the Veteran's tinnitus.  

Thus, resolving all reasonable doubt in favor of the Veteran, service connection for tinnitus is warranted.  38 C.F.R. § 3.102 (2011).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for tinnitus is granted.

REMAND

With respect to the remaining issue on appeal, the Board finds that additional development is warranted.

The Veteran was denied service connection for chemical sensitivity in the May 2007 rating decision.  In his June 2007 notice of disagreement, he contested that denial explaining that perhaps he had misstated the disability and was, in fact, seeking service connection for headaches caused by exposure to chemicals.  In a November 2007 deferred rating decision, the RO determined that the June 2007 statement was a new claim for headaches versus a claim for chemical sensitivity and that the issue of chemical sensitivity should be removed from the Veterans Appeals Control and Locator System (VACOLS) as an appealed issue.  Thus, the November 2007 statement of the case subsequently issued by the RO did not address chemical sensitivity as an issue.  Instead the RO developed the headache service connection claim which was specifically denied in a January 2008 rating decision.  In an April 2008 Decision Review Officer (DRO) Informal Conference Report, it was reported that the Veteran had been contacted for clarification of his June 2007 statement that the only residual of the chemical sensitivity that he had was headaches which is the disability that he was claiming.  The DRO indicated that no further action was required; however, the filing of an NOD places a claim in appellate status, and although the Veteran was not claiming chemical sensitivity per se as a disability, he clearly indicated that he was claiming headaches as a residual of such exposure.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In this case, it appears that the Veteran has clarified that his claim is for service connection for headaches as due to chemical sensitivity, and there is no indication that his later clarification of the disability for which he seeks service connection negates his June 2007 notice of disagreement as to this issue.  Thus, the failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2010); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue a statement of the case addressing the issue of entitlement to service connection for headaches to include as due to chemical sensitivity.  The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The RO/AMC should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects his appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


